Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
                                               Status of the Application
1.  Claims 1-4, 6-7, 9-12, 14-15, 17-18, 37-38, 45-46 and 48-49 are pending and considered for examination. Claims 5, 8, 13, 16, 19-36, 39-44, 47 and 50 were canceled.
                                                      Priority
2.  This application filed on December 19, 2019 claims benefit of US 62/786,137 filed on December 28, 2018.
                                      Objection to the Specification
3.   The specification is objection for the following informalities:
(i)  The use of the terms (AMCA, BODIPYTM dyes, CyDyeTM, ROXTM, TANARATM, TETTM, FAM, JOE (see at least para 0011, 0032) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
The trademarks in (see para 0011, 0033) are not accompanied by generic terminology. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
(ii)  Drawings (Fig. 1-3) contain sequences comprising more than 10 nucleotides. The specification on para 0025 discloses sequences with SEQ ID Nos. used in Figures. However, the sequences in each of the figures are not identified by the SEQ ID Nos or the paragraph 0025 do not identify each figure with corresponding SEQ ID NOs.
Appropriate correction is required.
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6-7, 9-12, 14-15, 17-18, 37-38, 45-46 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moser (US 2010/0221702).
     Moser teaches a method of claim 1, 10,  of determining the presence of a wild type or variant (mutant) nucleotide at a position of interest in a target  nucleic acid sequence, the target nucleic acid sequence having first and second regions and the position of interest being located in the first region, the method comprising the steps of: a) providing a first primer pair capable of specific amplification of the first region of the target nucleic acid sequence if present, to form a first amplicon, wherein one primer of the pair has a 3’ terminal nucleotide that is complementary to the wild-type nucleotide at the position of interest and wherein the first amplicon is labeled with a first signal-generating label coupled to one of the primers of the first pair of primers b) providing a second primer pair capable of specific amplification of the second region of the target nucleic acid sequence, if present, to form a second amplicon, wherein the second amplicon is labeled with a second signal-generating label coupled to one of the primers of the second pair of primers (see entire document, at least para 0190, 0011, 0014, 0028, para 0052 (fig. 5and 6), para 0152-0153, 0155, table 2: indicating a first primer pair (wild-type and mutant specific primers) and a second primer pair (wild-type and mutant specific primers) wherein one of the primer in primer set having a 3’ nucleotide that hybridizes to wild type target nucleic acid; and at least one primer of each set is labeled); 
c) forming a reaction mixture comprising the first and second pairs of primers, and the target nucleic acid under conditions for nucleic acid amplification (see entire document, at least para 0011, 0014, 0028, 0190-0195, para 0156-0159); 

e) comparing the Ct values associated with the first and second signals; and f) determining the presence of a wild-type nucleotide at the position of interest if the difference between the Ct values associated with the first and second signals is less than or equal to a predetermined threshold or determining the presence of a variant nucleotide at the position of interest if the difference between the Ct values associated with the first and second signals is greater than the predetermined threshold (see entire document, at least para 0164-0176, 0196: indicating Ct values for wild type and mutant nucleotides in the target nucleic acids). 
With reference to claims 2-4, 12, Moser teaches that the first and the second regions of the target partially overlap or do not overlap, wherein the first and the second regions are within 500, 300, 200, or 100 nucleotides of each other (see entire document, at least 0148, table 1 indicating position of mutations).
With reference to claims 6-7, 9, 14-15, 17, 45, 46, 48, Moser teaches that the first and second signal generating labels are coupled to a non-standard base at a 5’ end of each primer and wherein amplification results in the incorporation of a complementary non-standard base opposite the non-standard base of each primer, wherein the non-standard base is isoC or isoG and the signal generating labels are distinguishable fluorophores and the complementary non-standard base is coupled to a quencher (see entire document, at least para 0152-0155, 0094, table 2, 0198-0199, table 8-10).

c) forming a reaction mixture comprising the first second and third pairs of primers, and the target nucleic acid under conditions for nucleic acid amplification (see entire document, at least para 00179, para 0156-0163); 

e) comparing the Ct values associated with the first and second signals; and f) determining the presence of a wild-type nucleotide at the position of interest if the difference between the Ct values associated with the first and second signals is less than or equal to a predetermined threshold or determining the presence of a variant nucleotide at the position of interest if the difference between the Ct values associated with the first and second signals is greater than the predetermined threshold (see entire document, at least para 0164-0176; 0179: indicating Ct values for wild type and mutant nucleotides in the target nucleic acids). 
Moser teaches a method of claims 37-38, 49, of determining the presence of a wild-type or variant nucleotide at a position of interest, in a target nucleic acid, the target nucleic acid having first and second regions and the nucleotide of interest being located in the first region, the method comprising the steps of: a) providing a first primer pair capable of specific amplification of the first region of the target nucleic acid to form a first amplicon, wherein one primer of the pair is an allele-specific primer (healing primer) and has a Tm that is at least 3°C degrees higher when hybridized to a target nucleic acid having a wild-type nucleotide at the position of interest than when hybridized to a target nucleic acid having a variant nucleotide at the position of interest, and wherein the first amplicon is labeled with a first signal-generating label coupled to one of the primers of the first pair of primers; b) providing a second primer pair capable of specific amplification of the second region of the target nucleic acid to form a second amplicon, 
c) forming a reaction mixture comprising the first and second pairs of primers, and the target nucleic acid under conditions for nucleic acid amplification (see entire document, at least para 0206);
d) measuring first and second signals from each of the first and second signal-generating labels as amplification proceeds and calculating first and second Ct values associated with each of the first and second signals (see entire document, at least para 0207); and 
e) comparing the first and second Ct values and determining the presence of a wild-type nucleotide at the position of interest if the difference between the first and second Ct values is less than or equal to a predetermined threshold or determining the presence of a variant nucleotide at the position of interest if the difference between the first and second Ct values is greater than the predetermined threshold (see entire document, at least para 0207-0210, table 11).  For all the above the claims are anticipated.
                                                    Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637